United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0702
Issued: July 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2016 appellant filed a timely appeal from a January 28, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish permanent impairment
causally related to the December 8, 1987 employment injury.
FACTUAL HISTORY
On December 14, 1987 appellant, then a 35-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 8, 1987 he experienced severe back pain when he
lifted heavy bags and bundles of mail, and placed mail in mailboxes. He began to work full-time
1

5 U.S.C. § 8101 et seq.

light duty. OWCP accepted appellant’s claim for degeneration of lumbar or lumbosacral
intervertebral disc and lumbosacral sprain. It paid leave buyback compensation. Appellant
continued to receive medical treatment. The record does not contain evidence of medical
treatment from January 3, 2011 to December 30, 2014.
On January 9, 2015 appellant filed a claim for a schedule award (Form CA-7). He
submitted a December 30, 2014 narrative report from Dr. Frank Seinsheimer, III, a Boardcertified orthopedic surgeon specializing in hand surgery, who related that appellant continued to
have constant low back pain since a 1987 work-related injury.
Upon examination,
Dr. Seinsheimer observed that appellant’s thoracic spine, lumbar spine, costovertebral angles,
posterior superior iliac spines, and sciatic notches were nontender. He reported that appellant’s
hips had full, painless range of motion. Straight leg raise testing was negative at 60 degrees
bilaterally and muscle strength was normal. Trendelenburg’s test was negative. Dr. Seinsheimer
reported that new x-rays of the lumbar spine showed slight decreased height at L3-4 with grade 1
retrolisthesis at L3-4. He also noted some calcification just posterior to his intervertebral space.
Dr. Seinsheimer diagnosed chronic lumbar pain.
In a letter dated March 16, 2015, OWCP advised appellant that the evidence submitted
was insufficient to establish his schedule award claim. It requested that he provide a medical
report from his treating physician addressing whether he reached maximum medical
improvement and whether his accepted conditions caused permanent impairment pursuant to the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). Appellant was afforded 30 days to submit this evidence.
On June 22, 2015 appellant returned the development letter with handwritten notations.
He indicated that his diagnosis was degenerative disease, lumbar sprain, and chronic lumbar
pain. Appellant also noted an impairment rating of five percent of the whole body.
In a decision dated August 27, 2015, OWCP denied appellant’s claim for a schedule
award. It found that the medical evidence of record failed to establish that he sustained
permanent impairment under the sixth edition of the A.M.A., Guides causally related to the
December 8, 1987 employment injury.
On November 10, 2015 OWCP received appellant’s request for reconsideration.
Appellant noted that he was enclosing a September 17, 2015 medical report by Dr. Seinsheimer
that contained the information OWCP requested and constituted competent medical evidence.
Appellant submitted a September 17, 2015 medical report from Dr. Seinsheimer who
related that appellant had received medical treatment since 1987 for degenerative disc disease
and chronic lumbar strain. Dr. Seinsheimer explained that appellant’s condition had reached
maximum medical improvement many years ago. He opined that according to the sixth edition
of the A.M.A., Guides, appellant had five percent whole body impairment for his chronic lumbar
sprain. Dr. Seinsheimer indicated that appellant’s permanent impairment was due to his
persistent low back pain.
By decision dated January 28, 2016, OWCP denied modification of the August 27, 2015
decision. It determined that Dr. Seinsheimer’s September 17, 2015 medical report failed to

2

establish that appellant sustained a compensable permanent impairment as a result of his
December 8, 1987 employment injury.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.3
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine.4 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.5
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments.6 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures, which memorializes proposed tables as outlined in The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment (July/August 2009 edition) of the sixth
edition.7

2

Id.

3

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

4

W.D., Docket No. 10-274 (issued September 3, 2010); Richard R. LeMay, 56 ECAB 341 (2005); Pamela J.
Darling, 49 ECAB 286 (1998).
5

K.H., Docket No. 09-341 (issued December 30, 2009); Thomas J. Engelhart, 50 ECAB 319 (1999).

6

Rozella L. Skinner, 37 ECAB 398 (1986).

7

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010); The Guides Newsletter is included as Exhibit 4.

3

ANALYSIS
OWCP accepted that appellant sustained degeneration of his lumbosacral intervertebral
disc and a lumbosacral sprain as a result of a December 8, 1987 employment injury. Appellant
worked full-time light duty. On January 9, 2015 appellant filed a claim for a schedule award.
In support of his claim, appellant submitted several reports from Dr. Seinsheimer. In
December 30, 2014 and September 17, 2015 reports, Dr. Seinsheimer related that appellant
continued to have constant low back pain since a 1987 work-related injury and received medical
treatment for degenerative disc disease and chronic lumbar pain. Upon examination, he
observed that appellant’s thoracic spine, lumbar spine, costovertebral angles, posterior superior
iliac spines, and sciatic notches were nontender. Straight leg raise testing was negative at 60
degrees bilaterally and Trendelenburg’s test was negative. Dr. Seinsheimer reported that new xrays of the lumbar spine showed slight decreased height at L3-4 with grade 1 retrolisthesis at
L3-4.
He also noted some calcification just posterior to his intervertebral space.
Dr. Seinsheimer diagnosed chronic lumbar pain. He explained that appellant’s condition had
reached maximum medical improvement many years ago. Dr. Seinsheimer opined that
according to the sixth edition of the A.M.A., Guides, appellant had five percent whole body
impairment8 for his chronic lumbar sprain and persistent low back pain from which he suffered.
Under OWCP procedures, medical evidence to support a schedule award should include a
report that shows that the claimant has reached a date of MMI, describe the impairment in
sufficient detail for the claims examiner to visualize the character and degree of disability, and
give a percentage of impairment under the A.M.A., Guides.9
Although Dr. Seinsheimer noted that appellant had reached maximum medical
improvement and opined that he had five percent whole body impairment according to the sixth
edition of the A.M.A., Guides, he did not reference the appropriate tables for rating impairment
for a spinal injury. As noted above, the sixth edition of the A.M.A., Guides does not provide for
a schedule award for injury to the spine.10 However, impairment of a scheduled member of the
upper or lower extremities is payable under FECA, if it originates from the spine.11 The
approach of rating impairment of the upper or lower extremities caused by a spinal injury is
provided in section 3.700 of OWCP procedures, which memorializes proposed tables as outlined
in a July/August 2009, The Guides Newsletter.12 The Board notes that Dr. Seinsheimer did not
reference or provide an evaluation in accordance with the July/August 2009, The Guides
Newsletter. He did not rate appellant’s impairment pursuant to The Guides Newsletter, and his

8

The Board notes that there is no statutory basis for the payment of a schedule award for whole body impairment
under FECA. See S.R., Docket No. 14-1103 (issued September 4, 2014); N.M., 58 ECAB 273 (2007).
9

See J.M., Docket No. 16-0224 (issued May 20, 2016).

10

Supra note 4.

11

Supra note 5.

12

Supra note 7.

4

rating is therefore insufficient to establish that appellant is entitled to a schedule award due to his
accepted lumbar injury.
Appellant bears the burden to prove permanent impairment for a schedule award based
upon the proper rating practices.13 As he has not submitted probative medical opinion evidence
from a physician addressing how his impairment correlated to the appropriate edition of the
A.M.A., Guides nor did the evidence of record explain the causal relationship between these
findings and his permanent impairment, the Board finds that appellant did not meet his burden of
proof to establish his claim to a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established permanent impairment causally related
to his December 8, 1987 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2016 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: July 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
13

Veronica Williams, 56 ECAB 357 (2005).

5

